76 F.3d 377
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl C. WALTON, Agent;  Carl L. Phillips, Agent;  Charles A.Brown, Agent, Plaintiffs-Appellants,v.TIDEWATER VIRGINIA FEDERAL EMPLOYEES METAL TRADES COUNCIL,AFL-CIO, Defendant-Appellee,John H. DALTON, Secretary of the Navy, Defendant.
No. 95-2562.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 23, 1996.Decided:  February 13, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Robert G. Doumar, District Judge.  (CA-94-967)
Thomas Francis Hennessy, III, SuAnne Leigh Hardee, Chesapeake, VA, for Appellants.   Sally Momsen Tedrow, Robert Matisoff, O'Donoghue & O'Donoghue, Washington, DC, for Appellee.
E.D.Va.
DISMISSED.
Before HALL, WILKINS, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellants seek to appeal an order of the district court dismissing Tidewater Virginia Federal Employees Metal Trades Council, AFL-CIO (the Union), from this proceeding.   The action continues against John H. Dalton, Secretary of the Navy.  The Union has moved to dismiss the appeal.   We grant the motion for lack of jurisdiction.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We grant the Union's motion to dismiss and dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED